Case: 2:18-cv-00712-MHW-EPD Doc #: 24 Filed: 10/30/18 Page: 1 of 2 PAGEID #: 104




                         IN THE UNTED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


John Doe 1, individually and on behalf              Case No. 2:18-cv-00712
of all others similarly situated,

                 Plaintiff,                         Judge Michael H. Watson
                                                    Magistrate Judge Deavers
    v.

The Ohio State University, and
Does 1-100,
                                                    NOTICE OF DISMISSAL
                 Defendants.




         According to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff dismisses this lawsuit.

                                               Respectfully submitted,

                                               /s/Daniel R. Karon
                                               Daniel R. Karon (0069304)
                                               Karon LLC
                                               700 West St. Clair Ave., Suite 200
                                               Cleveland, OH 44113
                                               PH: (216) 622-1851
                                               FX: (216) 241-8175
                                               Email: dkaron@karonllc.com
Case: 2:18-cv-00712-MHW-EPD Doc #: 24 Filed: 10/30/18 Page: 2 of 2 PAGEID #: 105



                                  CERTIFICATE OF SERVICE


       I hereby certify that on this 30th day of October, 2018 a copy of the foregoing Notice of

Dismissal was electronically filed with the Clerk of Court using CM/ECF which will send

notification of such filing to the attorneys of record.



                                                          /s/ Daniel R. Karon
                                                          Daniel R. Karon (#00693040)
